Title: Abigail Adams to Abigail Adams Smith, 4 May 1800
From: Adams, Abigail
To: Adams, Abigail (daughter of JA and AA)


				
					
						My dear Mrs Smith
						
							May 4th: 1800
						
					
					I have not written you for several days, you will easily suppose my time much occupied by having Mrs Johnson, & now our Boston

friends here and making preparation to go away. Mrs Johnson will go tomorrow or Tuesday. Mrs Smith on Friday. Thursday will be my last public dinner. Mr & Mrs Stevens can tell you what a crow’d we had on friday evening. The rooms and entry were full, and so hot as to give me a great cold. Some of the company appeared really sorrowful others said they were so.
					Antifederalism is like to bear sway in New York, if it does the federalists must thank themselves, the conduct of the little General has done more injury to that cause than he has ever done service to this country in any station in which he has ever acted, the Antis think there is no possibility of crushing him, but by a total change in the administration, and it is said here, with what truth I know not, that he has quareld with all his old federal friends, they insisting upon supporting the present executive and he upon setting up some other, in opposition to both P. and vice P. the fact is that the Antifederal party carry the election, and upon that tis said the pivot turns. He will draw upon his own head a total annihilation of all his own scheems, for Jefferson will in spite of all his efforts be President. I do not think in that case, that if he could act himself he would overturn the constitution, but the party which brings him in, will rule and govern him, and he has not firmness enough to resist the current. I do not believe that Mr Jefferson has a malignant heart, or that he would act the tyrant, but his party have views very different from him. of one thing I am certain we do not escape a war four years more. However I do not croak, we see but little before us.
				
				
					
						
							Monday morning
						
					
					I left my letter unfinished that I might add to it this morning, if I should receive one from you which I have. Major Tousard said it was sickly he heard in camp. I feared it, I inquired last evening of the secretary of War, he said it was very much so at Harpers ferry, but that he had not learnt that it was so in the Jersies if the small pox is got into camp the sooner innoculation takes place the better. I presume Col Smith will take measures to obtain proper directions Since you left me Richard has had it, and very lightly, he was not so sick a single day so as to be laid by. The cooks children have both had it. Genrl Brooks has been nominated to the Senate in the room of General Knox, resigned, the nomination has not been passed upon, the Jacos, have been fabricating a Bill to prevent the President from appointing any new officers. It will not pass in their form, the President is by law obliged to fill vacancies, it will pass it is

supposed leaving a discretionary power with the President. I heard from Tousard, and from others that the troops were to be removed but where I cannot say. I question whether it is yet determined. General Hamilton I suppose has the direction. As the purveyer of supplies is dead possibly somethings may as well be provided in other places, as the City of Philadelphia more than a dozen applications are already made for the office. Who will have it is more than I can say.
					The President has nominated Mr Johnson Stamp master some of the Senate gaped, some scouted, some wanted more light some more information. The truth Mr Johnson’s daughter married to the son of the President, this was too bare faced to declare, but I know their hearts. Some hoped and solicited the office for their friends were disappointed. It has been already a week upon the table, the fate of it is dubious.
					I sometimes feel sick of human nature, so much intrigue, so much management, necessary to carry through any object. I believe power in one hand better than in many, at least, they should be responsible where it is placed which is not the case in Senate, they have a voice without responsibility.
					Adieu Yours &c
				
			